Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant asserts (Page 7 of Remarks):
a)	In Olsson, there is no move back of the wireless terminal to LTE at the end of the GSM call. 
b)	However, the Examiner very kindly directs applicant to originating a voice call in GSM system and after the wireless terminal performs a location updates move back the PS session to LTE (Olson, Col.8, lines 41-56). Also, the wireless terminal moving to a new GSM cell, act 84B depicts the wireless terminal moving to a new WCDMA cell).  For either move (to GSM or to WCDMA) the wireless terminal establishes the radio signaling connection (Olson, Col.11, lines 51-54). 
c)	Applicant also asserts: Olsson does not disclose or suggest, at least: "support moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services". 
d)	However, the Examiner very kindly directs applicant to if the IRAT PS HO was supported then the RAU moves back the PS session to LTE (i.e. UTRAN) (Olsson, Col.2, line 19 and Col.8, lines 55-56). Also, wireless terminal and the network support inter-radio access technology (IRAT) packet switched (PS) handover (HO), placing/originating the circuit switched call triggers the network to begin to perform an inter-radio access technology (IRAT) packet switched (PS) handover (HO) of the LTE 
e)	Applicant also states: Olsson does not disclose or suggest, at least, that said moving back is a "moving back in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fallback procedure has moved said user equipment to global system for mobile communications enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched7 domain services". 
f)	However, the Examiner respectfully directs applicant to support moving back of user equipment to evolved - universal terrestrial radio access network (Olsson, Col.8, lines 56-57, support moves back of UE to LTE (i.e. UTRAN, Col.2, line 19)), at the end of circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.11, lines 47-50, when the circuit switched call is completed or ended), in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network (Olsson, Fig.4 Col.2, lines 60-65, in PLMN serving UE over LTE network) before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for before moving CS fallback (CSFB) implementation or procedure has moved terminal or UE to GSM for enhanced data rates radio capacity for establishing circuit switch call).
g)	Applicant further asserts (Page 8 of Remarks): Olsson does not disclose or suggest, at least, that said support of moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services includes "determining if a public land mobile network serving a user equipment over evolved - universal terrestrial radio access network has changed". 
h)	However, the Examiner respectfully directs applicant to originating a voice call in GSM system and after the wireless terminal performs a location updates move back the PS session to LTE (Olson, Col.8, lines 41-56). Also, the wireless terminal moving to a new GSM cell, act 84B depicts the wireless terminal moving to a new WCDMA cell).  For either move (to GSM or to WCDMA) the wireless terminal establishes the radio signaling connection (Olson, Col.11, lines 51-54). Also, before moving CS fallback (CSFB) implementation or procedure has moved terminal or UE to GSM for enhanced data rates radio capacity for establishing circuit switch call ((Olsson, Fig.4, Col.8, lines 46-51 and Col.2, line 15 and lines 53-55). Further, determining if there is a new cell (i.e. PLMN) to serve terminal; therefore PLMN has changed (Olsson, Fig.4, Col.2, lines 60-65 and Col.11, lines 47-53). 


j)	However, the Examiner respectfully directs applicant to originating a voice call in GSM system and after the wireless terminal performs a location updates move back the PS session to LTE (Olson, Col.8, lines 41-56). Further, sending or issuing Location Area Update toward MSCs (mobile switching centers) (Olsson, Fig.4, Col.8, lines 46-55). 
k)	Please refer to above (e.g. parts b, d, f, h, and j) for the same responses for claim 55.
l)	Applicant further asserts (Page 9 of Remarks): Pudney and Olsson, either alone or in combination, do not disclose or suggest, at least, "support moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services, in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fall back procedure has moved said user equipment to global system for mobile communications enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services. 
m)	Please refer to above (e.g. parts b, d, f, h, and j) for the same responses.

o)	However, the Examiner respectfully directs applicant to in response to receipt of the location update message, the target MSC initiates standard procedures for Location Update. The target MSC receives the subscriber data from the HLR (i.e. HPLMNB in fig.2) and acknowledges the location update to the UE (Ewert, Page 15, lines 20-24). Also, upon any event such as detecting the CS fallback and based on the information received via SGs and based on information received via MAP_send_Identification then the call is originated or terminated (Ewert, Page 12, lines 5-15). In addition, Examiner riles on Pudney for MME communicating/interworking with MSC/VLR via SGs interface (Pudney, ¶0085 and ¶0090). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


q)	However, the Examiner kindly directs applicant to (EWERT, page 12, lines 5-16 and lines 23-26, determining that MAP-Send-Identification message is to be sent to MSC 320 controlling the CSFB during location update for originating a call). Also, 
(EWERT, page 12, lines 5-16 and page 15, lines 20-23, providing information identifying HLR (i.e. HPLMNB in fig.2) to MSC attaching and controlling CSFB). Further, (EWERT, page 12, lines 15-16, in the MAP-Send-Identification message).
r)	Please refer to parts o and q for the same response for claim 56.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pudney (US 20110021216 A1) in view of Olsson (US 9252936 B2).	
	As per claim 53, Pudney teaches a mobility management entity (Pudney , ¶0085, MME), said mobility management entity supporting interworking with a mobile switching center/visitor location register via an SGs interface (Pudney , ¶0085 and ¶0090, MME communicating/interworking with MSC/VLR via SGs interface), said mobility management entity comprising: at least one processor  (Pudney , ¶0199, processor); and at least one memory including computer program code  (Pudney , ¶0199, memory including computer instruction or code).		
		Pudney further teaches location area relates to a particular geographical area for communications in the circuit-switched domain.  The terminal stores its last known location area on its SIM.  This information stored on the SIM is compared with the location area information broadcast by the local cell.  The identities of the two location areas are compared.  If they are different, the mobile terminal determines that it has entered a new location area.  The mobile terminal then gains access to a radio channel and requests a location area update (LAU).  The request includes the now out-of-date LAI.  If the MSC/VLR is the same for the new and old location areas, the network can immediately authenticate the mobile terminal and note the change of location area.  
However, Pudney does not explicitly teach support moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services, in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services, wherein said support includes:
- determining if a public land mobile network serving a user equipment over evolved - universal terrestrial radio access network has changed, 
- issuing a location update request towards said mobile switching center/visitor location register, if said public land mobile network serving said user equipment over evolved - universal terrestrial radio access network has changed.  
 In the same field of endeavor, Olsson teaches support moving back of user equipment to evolved - universal terrestrial radio access network (Olsson, Col.8, lines 56-57, support moves back of UE to LTE (i.e. UTRAN, Col.2, line 19)), at the end of circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.11, lines 47-50, when the circuit switched call is completed or ended), in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network (Olsson, Fig.4 Col.2, lines 60-65, in PLMN serving UE over LTE network) before a circuit switched fallback procedure has moved said user equipment to 
- determining if a public land mobile network serving a user equipment over evolved - universal terrestrial radio access network has changed (Olsson, Fig.4, Col.2, lines 60-65 and Col.11, lines 47-53, determining if there is a new cell (i.e. PLMN) to serve terminal; therefore PLMN has changed),
- issuing a location update request towards said mobile switching center/visitor location register (Olsson, Fig.4, Col.8, lines 46-55, sending or issuing Location Area Update toward MSCs (mobile switching centers)), if said public land mobile network serving said user equipment over evolved - universal terrestrial radio access network has changed (Olsson, Fig.4, Col.2, lines 60-65 and Col.11, lines 47-53,  if there is a new cell (i.e. PLMN) to serve terminal; therefore PLMN has changed). 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney teaching to incorporate the teaching of Olsson to operate the wireless device in a circuit switch call with circuit switch network and reconnect the wireless device to obtain packet switch session in order to handle voice handover to/from the 2G/3G CS telephony service (Olsson, background). 


issuing a location update request towards said mobile switching center/visitor location register (Pudney, ¶0072, sending location update message or request to the MSC/VLR). 
However, Pudney does not explicitly teach supporting moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services, in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services, wherein said support includes:
- determining if a public land mobile network serving a user equipment over evolved - universal terrestrial radio access network has changed, 
- issuing a location update request towards said mobile switching center/visitor location register, if said public land mobile network serving said user equipment over evolved - universal terrestrial radio access network has changed.  
 In the same field of endeavor, Olsson teaches supporting moving back of user equipment to evolved - universal terrestrial radio access network (Olsson, Col.8, lines 56-57, support moves back of UE to LTE (i.e. UTRAN, Col.2, line 19)), at the end of 
- determining if a public land mobile network serving a user equipment over evolved - universal terrestrial radio access network has changed (Olsson, Fig.4, Col.2, lines 60-65 and Col.11, lines 47-53, determining if there is a new cell (i.e. PLMN) to serve terminal; therefore PLMN has changed),
- issuing a location update request towards said mobile switching center/visitor location register (Olsson, Fig.4, Col.8, lines 46-55, sending or issuing Location Area Update toward MSCs (mobile switching centers)), if said public land mobile network serving said user equipment over evolved - universal terrestrial radio access network has changed (Olsson, Fig.4, Col.2, lines 60-65 and Col.11, lines 47-53,  if there is a new cell (i.e. PLMN) to serve terminal; therefore PLMN has changed). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney teaching to incorporate the teaching 

B)	Claims 54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pudney (US 20110021216 A1) in view of Olsson (US 9252936 B2) and further in view of EWERT (WO 2012/045377 A1). 
As per claim 54, Pudney teaches a mobile switching center/visitor location register (Pudney , ¶0090, MSC/VLR), said mobile switching center/visitor location register supporting interworking with a mobility management entity via an SGs interface (Pudney , ¶0085 and ¶0090, MME communicating/interworking with MSC/VLR via SGs interface) said mobile switching center/visitor location register: at least one processor  (Pudney , ¶0199, processor); and at least one memory including computer program code  (Pudney , ¶0199, memory including computer instruction or code).
Pudney further teaches location area relates to a particular geographical area for communications in the circuit-switched domain.  The terminal stores its last known location area on its SIM.  This information stored on the SIM is compared with the location area information broadcast by the local cell.  The identities of the two location areas are compared.  If they are different, the mobile terminal determines that it has entered a new location area.  The mobile terminal then gains access to a radio channel and requests a location area update (LAU).  The request includes the now out-of-date LAI.  If the MSC/VLR is the same for the new and old location areas, the network can immediately authenticate the mobile terminal and note the change of location area.  
However, Pudney does not explicitly teach support moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services, in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services.
 In the same field of endeavor, Olsson teaches support moving back of user equipment to evolved - universal terrestrial radio access network (Olsson, Col.8, lines 56-57, support moves back of UE to LTE (i.e. UTRAN, Col.2, line 19)), at the end of circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.11, lines 47-50, when the circuit switched call is completed or ended), in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network (Olsson, Fig.4 Col.2, lines 60-65, in PLMN serving UE over LTE network) before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.2, line 15 and lines 53-55, before moving CS fallback (CSFB) 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney teaching to incorporate the teaching of Olsson to operate the wireless device in a circuit switch call with circuit switch network and reconnect the wireless device to obtain packet switch session in order to handle voice handover to/from the 2G/3G CS telephony service (Olsson, background). 
 	However, Pudney in view of Olsson does not explicitly teach determining that at least one of a mobile application part send identification response is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a location area update procedure for a mobile originating call, or a mobile application part provide roaming number request is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a mobile terminating roaming forwarding procedure in case of mobile terminating call, providing information identifying said public land mobile network to said mobile switching center/visitor location register anchoring and controlling said circuit switched domain services, in said at least one of one of said mobile application part send identification response, or said a mobile application part provide roaming number request.
 	In the same field of endeavor, EWERT teaches determining that at least one of a mobile application part send identification response is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a location area update procedure for a mobile originating call (EWERT, or a mobile application part provide roaming number request is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a mobile terminating roaming forwarding procedure in case of mobile terminating call, 
providing information identifying said public land mobile network to said mobile switching center/visitor location register anchoring and controlling said circuit switched domain services (EWERT, page 12, lines 5-16 and page 15, lines 20-23, providing information identifying HLR (i.e. HPLMNB in fig.2) to MSC attaching and controlling CSFB), in said at least one of one of said mobile application part send identification response (EWERT, page 12, lines 15-16, in the MAP-Send-Identification message), or said a mobile application part provide roaming number request.
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney in view of Olsson teaching to incorporate the teaching of EWERT to handle mobile terminating connection attempts for a mobile terminal which change an association from a first routing node to a second routing node in CS fallback procedure (EWERT, abstract). 

As per claim 56, Pudney teaches a method comprising, at a mobility management entity (Pudney , ¶0085, MME) supporting interworking with a mobile switching center/visitor location register via an SGs interface (Pudney , ¶0085 and ¶0090, MME communicating/interworking with MSC/VLR via SGs interface): 
However, Pudney does not explicitly teach supporting moving back of user equipment to evolved - universal terrestrial radio access network, at the end of circuit switched domain services, in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services.
 In the same field of endeavor, Olsson teaches supporting moving back of user equipment to evolved - universal terrestrial radio access network (Olsson, Col.8, lines 56-57, support moves back of UE to LTE (i.e. UTRAN, Col.2, line 19)), at the end of circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.11, lines 47-50, when the circuit switched call is completed or ended), in a public land mobile network that was serving said user equipment over evolved - universal terrestrial radio access network (Olsson, Fig.4 Col.2, lines 60-65, in PLMN serving UE over LTE network) before a circuit switched fallback procedure has moved said user equipment to global system for mobile communication enhanced data rates for global system for mobile communications evolution radio access network or universal terrestrial radio access network for access to said circuit switched domain services (Olsson, Fig.4, Col.8, lines 46-51 and Col.2, line 15 and lines 53-55, before moving CS fallback (CSFB) 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney teaching to incorporate the teaching of Olsson to operate the wireless device in a circuit switch call with circuit switch network and reconnect the wireless device to obtain packet switch session in order to handle voice handover to/from the 2G/3G CS telephony service (Olsson, background). 
 	However, Pudney in view of Olsson does not explicitly teach determining that at least one of a mobile application part send identification response is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a location area update procedure for a mobile originating call, or a mobile application part provide roaming number request is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a mobile terminating roaming forwarding procedure in case of mobile terminating call, providing information identifying said public land mobile network to said mobile switching center/visitor location register anchoring and controlling said circuit switched domain services, in said at least one of one of said mobile application part send identification response, or said a mobile application part provide roaming number request.
 	In the same field of endeavor, EWERT teaches determining that at least one of a mobile application part send identification response is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a location area update procedure for a mobile originating call (EWERT, or a mobile application part provide roaming number request is to be sent to a mobile switching center/visitor location register anchoring and controlling said circuit switched domain services during a mobile terminating roaming forwarding procedure in case of mobile terminating call, 
providing information identifying said public land mobile network to said mobile switching center/visitor location register anchoring and controlling said circuit switched domain services (EWERT, page 12, lines 5-16 and page 15, lines 20-23, providing information identifying HLR (i.e. HPLMNB in fig.2) to MSC attaching and controlling CSFB), in said at least one of one of said mobile application part send identification response (EWERT, page 12, lines 15-16, in the MAP-Send-Identification message), or said a mobile application part provide roaming number request.
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Pudney in view of Olsson teaching to incorporate the teaching of EWERT to handle mobile terminating connection attempts for a mobile terminal which change an association from a first routing node to a second routing node in CS fallback procedure (EWERT, abstract). 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643